Exhibit 10.7

BRISTOW GROUP INC.

MANAGEMENT SEVERANCE BENEFITS PLAN

FOR NON-U.S. EMPLOYEES

(Effective as of June 4, 2014)



--------------------------------------------------------------------------------

CERTIFICATE

I, Chipman Earle, Secretary of Bristow Group Inc., hereby certify that the
attached document is a correct copy of the Bristow Group Inc. Management
Severance Benefits Plan for Non-U.S. Employees, effective as of June 4, 2014.

Dated this         day of             , 2014.

 

 

Secretary as Aforesaid

(Corporate Seal)

 

2



--------------------------------------------------------------------------------

ARTICLE I

GENERAL

1.1 Effective Date. The provisions of the Plan shall be effective as of June 4,
2014 and shall remain in effect, subject to the right of the Board to amend or
terminate the Plan at any time pursuant to Article 6. The rights, if any, of any
person hereunder shall be determined pursuant to the Plan as in effect on the
date such person ceases to be an employee of the Employer, unless a subsequently
adopted provision of the Plan is applicable to such person in accordance with
the provisions of Article 6 hereof.

1.2 Purpose. The purpose of the Plan is to provide severance benefits to
Participants who are involuntarily terminated by the Employer.

ARTICLE II

DEFINITIONS AND USAGE

2.1 Definitions. Wherever used in the Plan, the following words and phrases
shall have the meaning set forth below unless the context plainly requires a
different meaning:

(a) “Administrator” means the Benefits and Retirement Plan Committee of the
Company.

(b) “Benefits” means, as applicable, the benefits described in Section 4.2 of
the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” shall have the meaning set forth in the Participant’s contractual
terms and conditions of employment or, if not so set forth, “Cause” means:

(i) the Participant’s willful failure to substantially perform the duties
assigned to him or her by the Board or by his or her supervisor; other than any
such failure resulting from incapacity due to physical or mental illness; or

(ii) the Participant’s commission of malfeasance, fraud, or dishonesty, or the
Participant’s willful and material violation of Employer policies; or

(iii) the Participant’s indictment or formal charge for, and subsequent
conviction of, or plea of guilty or nolo contendere to, a felony, a misdemeanor
involving moral turpitude or a similar offense under law applicable to the
Participant; or

(iv) the Participant’s material breach of any agreement with an Employer.
“Cause” shall not include an employee’s refusal to accept the relocation of the
employee’s job to a location more than fifty (50) miles from his or her then
current work location.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

3



--------------------------------------------------------------------------------

(f) “Committee” means the Compensation Committee of the Board of Directors of
the Company.

(g) “Company” means Bristow Group Inc., a Delaware corporation.

(h) “Disability” means the inability of the Participant to perform the
Participant’s duties with the Employer on a full-time basis during the
Participant’s applicable employment period as a result of incapacity due to
mental or physical illness.

(i) “Effective Date” means June 4, 2014.

(j) “Eligible Employee” means an employee of an Employer who is paid on a
payroll originating outside the United States who meets the requirements of
Section 3.1.

(k) “Employer” means individually, and “Employers” means collectively, the
Company and each subsidiary of the Company that adopts the Plan with the
Company’s consent.

(l) “Incentive Plan” means the Bristow Group Inc. 2007 Long Term Incentive Plan,
as amended from time to time, or any successor thereto.

(m) “Participant” means an employee of the Employer who is a participant in the
Plan in accordance with Section 3.1.

(n) “Plan” means the Bristow Group Inc. Management Severance Benefits Plan for
Non-U.S. Employees, as amended from time to time.

(o) “Pro-Rata Bonus” means the Participant’s Target Bonus multiplied by a
fraction, the numerator of which is the number of days the Participant was
employed during the fiscal year in which the Participant’s termination of
employment occurs and the denominator of which shall be 365.

(p) “Target Bonus” means the Participant’s target annual bonus opportunity under
the Company’s annual bonus plan for the year in which the Participant’s
termination of employment occurs, or if no such target opportunity has been
established for such year, the Participant’s most recent target annual bonus
opportunity. If a Participant is not eligible for a Target Bonus under the
Company’s annual bonus plan, then such Participant’s Target Bonus shall be
deemed to be zero.

(q) “Terminated,” “termination of employment,” “employment termination” and
variations thereof, as used in the Plan with respect to a U.S. Taxpayer, mean a
termination of employment which constitutes a “separation from service” as that
term is defined under Code Section 409A and the Treasury regulations issued
thereunder.

(r) “U.S. Taxpayer” means a Participant who is subject to taxation in the United
States.

 

4



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION

3.1 Participation. An Eligible Employee shall become a Participant in the Plan
as of the later to occur of (i) the Effective Date or (ii) the date he or she
first becomes an officer or an employee in job grades 1 through 11.

Notwithstanding the preceding, there shall be no duplication of benefits between
this Plan and the benefits due an employee of an Employer who is eligible for
severance, involuntary termination or substantially similar benefits pursuant to
applicable law or under any other plan, program, contract, agreement or
arrangement with an Employer.

ARTICLE IV

SEVERANCE BENEFITS

4.1 General. Except as otherwise provided in this Section 4.1, a Participant may
be entitled to Benefits under Section 4.2 if the Participant’s employment is
involuntarily terminated by the Employer without Cause. A Participant shall not
be entitled to Benefits if the Participant’s employment is terminated by the
Employer for Cause; or if the Participant’s termination of employment is due to
death or Disability; or if the Participant quits, retires or resigns. A
Participant shall also not be entitled to Benefits if the Participant fails to
sign and timely deliver an effective and unrevoked release of claims against the
Employers and, if so requested by the Employers, a noncompetition and
nonsolicitation agreement, with such release and such agreement to be in the
form requested by the Employer in its sole discretion.

4.2 Termination without Cause. A Participant entitled to Benefits under
Section 4.1 due to a termination without Cause shall be entitled to Benefits
based upon the applicable of the following:

(a) Pro-Rata Bonus. A Participant shall be entitled to a Pro-Rata Bonus, which
shall be paid to the Participant as soon as practicable but no later than two
and one-half months following the last day of the calendar year that includes
the Participant’s employment termination date.

(b) Incentive Benefits. Unless the terms of an award specifically provide
otherwise, a Participant shall be entitled to the following benefits with
respect to the awards identified below, as applicable, that are unvested and
outstanding at the time of the Participant’s termination of employment.

(i) Options. All stock options will immediately and fully vest, with such vested
options remaining exercisable until the earlier of the end of the twelve
(12) month period following the Participant’s employment termination date or the
expiration of such stock options by their terms.

(ii) Time-Vested Awards without Performance Conditions. All equity awards that
vest solely due to passage of time will immediately and fully vest, and such
awards will be settled or delivered to the Participant as soon as practicable
but no later than two and one-half months following the last day of the calendar
year that includes the Participant’s employment termination date.

 

5



--------------------------------------------------------------------------------

(iii) Performance Cash Awards. All performance cash awards will become fully
vested and earned at the target performance level, and shall be paid to the
Participant on the originally scheduled date.

(iv) Performance-Based Equity Awards. All performance-based equity awards will
become fully vested and earned at the target performance level, and shall be
settled or delivered to the Participant on the originally scheduled date.

ARTICLE V

ADMINISTRATION OF THE PLAN

5.1 General. Except as otherwise expressly provided in the Plan, the
Administrator shall be responsible for administration of the Plan.

5.2 Administrator Duties. In addition to duties specifically stated herein, the
Administrator shall have full responsibility to represent the Employers and the
Participants in all things it may deem necessary for the proper administration
of the Plan. Subject to the terms of the Plan, the decision of the
Administrator, acting in its sole discretion, upon any question of fact,
interpretation, definition or procedures relating to the administration of the
Plan shall be conclusive. The Administrator shall have the following
discretionary responsibilities under the Plan:

(a) To construe and interpret the Plan, to determine the amount, manner and time
of payment of any benefits under the Plan, to determine the terms and provisions
of any agreements made pursuant to the Plan, and to remedy ambiguities,
inconsistencies or omissions all in its sole and complete discretion;

(b) To adopt such rules and procedures as may be necessary for the efficient
administration of the Plan and as are consistent with the Plan, and to enforce
the Plan in accordance with its terms and such rules;

(c) To delegate its authority to such other committees or officers of the
Employers as may be necessary or desirable for the efficient administration of
the Plan;

(d) To make determinations as to the right of any individual to a benefit and to
direct payments or distributions in accordance with the provisions of the Plan;

(e) To furnish the Employers and the Participants with such information as may
be required by them for tax or other purposes in connection with the Plan;

(f) To enroll Participants in the Plan, distribute and receive Plan
administration forms and comply with all applicable governmental reporting and
disclosure requirements; and

 

6



--------------------------------------------------------------------------------

(g) To employ agents, attorneys, accountants, actuaries or other persons (who
also may be employed by the Employers), and to allocate or delegate to them such
powers, rights and duties as the Administrator considers necessary or advisable
to properly carry out the administration of the Plan, provided that any such
allocation or delegation and the acceptance thereof must be in writing.

ARTICLE VI

AMENDMENT OR TERMINATION OF PLAN

6.1 Amendment. While the Company expects and intends to continue the Plan, the
Company must necessarily reserve and hereby does reserve the right to amend the
Plan from time to time. Any amendment of the Plan will be by resolution of the
Board or the Committee. Notwithstanding the preceding, the Administrator may
amend the Plan in the following respects without the approval of the Board or
the Committee: (i) amendments required by law; (ii) amendments that relate to
the administration of the Plan and that do not materially change the cost of the
Plan; and (iii) amendments that are designed to resolve possible ambiguities,
inconsistencies, or omissions in the Plan and that do not materially increase
the cost of the Plan.

6.2 Right to Terminate. The Plan will terminate as to all Employers on any date
specified by the Company if written notice of the termination is given to the
Administrator, the Participants and the Employers by the Company. The Plan will
terminate as to an individual Employer (including the Company) on the first to
occur of the following:

(a) The date it is terminated by such Employer if written notice of the
termination is given to the Company, the Participants, the other Employers and
the Administrator;

(b) The date such Employer is judicially declared bankrupt or insolvent; and

(c) The dissolution, merger, consolidation or reorganization of such Employer,
or the sale of all or substantially all of its assets, except that in any such
event arrangements may be made with the consent of the Company whereby the Plan
will be continued by any successor to such Employer or any purchaser of all or
substantially all of its assets without a termination thereof, in which case the
successor or purchaser will be substituted for such Employer under the Plan.

ARTICLE VII

MISCELLANEOUS PROVISIONS

7.1 Unfunded Plan. Nothing herein shall require the Employer to segregate or set
aside any funds or other property for the purpose of paying any benefits under
the Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions by the Employers or the Administrator shall create, nor be construed
to create, a trust of any kind or a fiduciary relationship between the Employer
and the Participant or any other person. Benefits hereunder shall be paid from
assets which shall continue, for all purposes, to be a part of the general,
unrestricted assets of the Employer. The obligation of the Employer hereunder
shall be an unfunded and unsecured promise to pay money in the future. To the
extent that the Participant is entitled to receive payments from the Employer
under the provisions hereof, such right shall be no greater than the right of
any unsecured general creditor of the Employer, no such person shall have nor
acquire any legal or equitable right, interest or claim in or to any property or
assets of the Employer.

 

7



--------------------------------------------------------------------------------

7.2 Nonguarantee of Employment. None of the establishment of the Plan, any
modification or amendment thereof, the creation of any fund or account, or the
payment of any benefits shall be construed as giving to any Participant or other
person any legal or equitable right against the Employers or the Administrator
except as provided herein. Under no circumstances shall the maintenance of the
Plan constitute a contract of employment or shall the terms of employment of any
Participant be modified or in any way affected hereby. Accordingly,
participation in the Plan will not give any Participant a right to be retained
in the employ of the Employer.

7.3 Nonalienation of Benefits. The rights or interests of any Participant to any
benefits or future payments under the Plan shall not be subject to attachment or
garnishment or other legal process by any creditor of any such Participant nor
shall any such Participant have any right to alienate, anticipate, commute,
pledge, encumber or assign any of the benefits or rights which such Participant
may expect to receive under the Plan, except as may be required by the tax
withholding provisions of the Code or any applicable federal, state, local or
foreign laws.

If a Participant is indebted to the Employer at any time when payments are to be
made by the Employer to the Participant under the provisions of the Plan, the
Employer shall have the right to reduce the amount of payment to be made to the
Participant (or the Participant’s beneficiary). Any election by the Employer not
to reduce such payment shall not constitute a waiver of its claim for such
indebtedness.

7.4 Payment with Respect to Incapacitated Persons. If any person entitled to
benefits under the Plan is under a legal disability, a minor or, in the
Administrator’s opinion, incapacitated in any way so as to be unable to manage
his or her financial affairs, the Administrator may direct the payment of such
benefits to such person’s legal representative or to a relative or friend of
such person for such person’s benefit, or the Administrator may direct the
application of such benefit for the benefit of such person in any manner which
the Administrator may select that is consistent with the Plan. Any payments made
in accordance with the foregoing provisions of this Section 7.4 shall be a full
and complete discharge of any liability for such payments.

7.5 Litigation. In any action or proceeding regarding any Plan benefits or the
administration of the Plan, employees or former employees of the Employers and
any other persons claiming to have an interest in the Plan shall not be
necessary parties and shall not be entitled to any notice of process. Any final
judgment which is not appealed or appealable and which may be entered in any
such action or proceeding shall be binding and conclusive on the parties hereto
and on all persons having or claiming to have any interest in the Plan.
Acceptance of participation in the Plan shall constitute a release of the
Employers, the Administrator and their agents from any and all liability and
obligation not involving willful misconduct or gross neglect.

 

8



--------------------------------------------------------------------------------

7.6 Headings. The headings of the various Articles and Sections in the Plan are
solely for convenience and shall not be relied upon in construing any provisions
hereof. Any reference to a Section shall refer to a Section of the Plan unless
specified otherwise.

7.7 Evidence. Evidence required of anyone under the Plan shall be signed, made
or presented by the proper party or parties and may be by certificate,
affidavit, document or other information which the person acting thereon
considers pertinent and reliable.

7.8 Gender and Number. Words denoting the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural and the
plural shall include the singular wherever required by the context.

7.9 Waiver of Notice. Any notice required under the Plan may be waived by the
person entitled to notice.

7.10 Taxes and Withholding. Notwithstanding any other provisions of the Plan,
the Employer may withhold from any payment to be made under the Plan such amount
or amounts as may be required for purposes of complying with the tax withholding
provisions of the Code or any applicable federal, state, local or foreign laws.

7.11 Applicable Law. The Plan shall be construed in accordance with the laws of
the jurisdiction set forth in the Participant’s contractual terms and conditions
of employment or, if no jurisdiction is so set forth, with the laws of the
country of the Participant’s principle place of employment.

7.12 Severability. Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, and the Plan shall be reformed, construed and
enforced in such jurisdiction so as to best give effect to the intent of the
Employers under the Plan.

7.13 Successors. The Plan is binding on all persons entitled to benefits
hereunder and their respective heirs and legal representatives, on the
Administrator and its successor, and on the Employers and their successors,
whether by way of merger, consolidation, purchase or otherwise.

7.14 Effect on Other Employee Benefit Plans and Company Policy.

(a) Company Plans and Policies. Any benefit paid or payable under the Plan shall
not be included in a Participant’s or employee’s compensation for purposes of
computing benefits under any employee benefit plan maintained or contributed to
by the Employer except as may otherwise be required under the terms of such
employee benefit plan or applicable law. Effective as of the Effective Date, the
adoption of the Plan shall operate to supersede the Company’s policy regarding
Vesting of Awards Upon Involuntary Termination Without Cause, dated November 6,
2013.

 

9



--------------------------------------------------------------------------------

(b) Code Section 162(m). Notwithstanding any contrary provision of Section 4.2,
payment of the Pro-Rata Bonus and settlement of any performance cash awards or
performance-based equity awards shall be contingent upon, and shall not occur
prior to, achievement of any applicable performance goal established for
purposes of compliance with the performance-based compensation rules under Code
Section 162(m) for any Participant who is a “covered employee” within the
meaning of Code Section 162(m).

7.15 No Vested Right to Benefits. No employee or Participant shall have any
vested right to Benefits.

7.16 Code Section 409A. The time and form of payment of the Participant’s
Benefits upon termination of employment described in Article 4 shall be made in
accordance with such Article, provided that with respect to a U.S. Taxpayer and
termination of employment for reasons other than death, the payment at such time
can be characterized as a “short-term deferral” for purposes of Code
Section 409A or as otherwise exempt from the provisions of Code Section 409A, or
if any portion of the payment cannot be so characterized, and the Participant is
a “specified employee” under Code Section 409A, such portion of the payment
shall be delayed until the earlier to occur of the Participant’s death or the
date that is six months and one day following the Participant’s termination of
employment (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 7.16 shall be paid to the
Participant in a lump sum, and any remaining payments due under Article 4, shall
be payable at the same time and in the same form as such amounts would have been
paid in accordance with their original payment schedule under such Article. For
purposes of applying the provisions of Code Section 409A, each separately
identified amount to which a U.S. Taxpayer Participant is entitled shall be
treated as a separate payment.

To the extent that the Company requires a release of claims from a U.S. Taxpayer
Participant pursuant to Section 4.1 prior to the receipt of Benefits, the
release shall be delivered by the Company to the Participant no later than 7
days following the date of the Participant’s termination of employment, and the
Participant must execute (without revocation) and return the release to the
Company no later than the date that is 50 days after the date of the
Participant’s termination of employment.

The Plan and the Benefits provided hereunder are intended to comply with Code
Section 409A, to the extent applicable thereto. Notwithstanding any provision of
the Plan to the contrary, the Plan shall be interpreted and construed consistent
with this intent with respect to U.S. Taxpayers. Notwithstanding the foregoing,
the Employers shall not be required to assume any increased economic burden in
connection therewith. Although the Employers and the Administrator intend to
administer the Plan so that the Plan and the Benefits provided hereunder comply
with the requirements of Code Section 409A, to the extent applicable thereto,
neither the Employers nor the Administrator represents or warrants that the Plan
or the Benefits provided hereunder will comply with Code Section 409A or any
other provision of federal, state, local, or non-United States law. Neither the
Employers, their subsidiaries, nor their respective directors, officers,
employees or advisers shall be liable to any Participant (or any other
individual claiming a benefit through the Participant) for any tax, interest, or
penalties the Participant may owe as a result of participation in the Plan, and
the Employers and their subsidiaries shall have no obligation to indemnify or
otherwise protect any Participant from the obligation to pay any taxes pursuant
to Code Section 409A.

*   *   *   *   *

 

10